                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ARNULFO HERNANDEZ,                              §
                                                §
                       Plaintiff,               §
                                                §
v.                                              §     CIVIL NO. SA-17-CV-00897-JKP-HJB
                                                §
WILSONART LLC,                                  §
                                                §
                       Defendant.               §
                                                §


     O R D E R ACCEPTING REPORT AND RECOMMENDATION OF THE UNITED
                        STATES MAGISTRATE JUDGE


       Before the Court is Magistrate Judge Henry Bemporad’s Report and Recommendation

filed on July 31, 2019, and the parties’ objections to the report. (Doc. Nos. 44, 47,48). Magistrate

Judge Bemporad recommended Defendant’s Motion for Summary Judgment (Doc. No. 21) be

granted in part as to Plaintiff’s hostile work environment claim and denied in part as to Plaintiff’s

age discrimination and retaliation claims.

       This Court shall make a de novo review of those portions of any Report and Recommen-

dation to which any party objects. 28 U.S.C. § 636(b)(1)(C); See also Longmire v. Guste, 921

F.2d 620, 623 (5th Cir.1991). In conducting a de novo review, the Court will examine the record

pertinent to the objections and must conduct its own analysis of the applicable facts and make an

independent assessment of the law. The Court is not required to give any deference to the

magistrate judge’s findings. See United States v. Raddatz, 447 U.S. 667, 689 (1980) (Stewart, J.,

dissenting) (“The phrase ‘de novo determination’ has an accepted meaning in the law. It means

an independent determination of a controversy that accords no deference to any prior resolution

of the same controversy.”); Shiimi v. Asherton Indep. Sch. Dist., 983 F.2d 233, 1993 WL 4732, at
*3 n. 18 (5th Cir. Jan. 8, 1993). The Court will not conduct a de novo review pertaining to any

objections that are frivolous, conclusive or general in nature. See Battle v. United States Parole

Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       This Court conducted a de novo review of the parties’ objections to the Report and Rec-

ommendation and carefully reviewed the record pertinent to those objections. At this time, genu-

ine issues of material fact exist which preclude summary judgment as to Plaintiff’s age discrimi-

nation and retaliation claims. Summary Judgment is warranted as to Plaintiff’s hostile work envi-

ronment claim.

       Accordingly, this Court ACCEPTS and ADOPTS Magistrate Judge Bemporad’s Report

and Recommendation in its entirety.

       It is ORDERED Defendant’s Motion for Summary Judgment (Doc. No. 21) be GRANT-

ED IN PART such that Plaintiff’s hostile work environment claim is DISMISSED, and Defend-

ant’s Motion for Summary Judgment is DENIED IN PART as to Plaintiff’s age discrimination

claim and retaliation claim.

       IT IS SO ORDERED.

       SIGNED this 1st day of October 2019.




                                             JASON PULLIAM
                                             UNITED STATES DISTRICT JUDGE




                                                2
